Title: To Benjamin Franklin from Thomas Wharton, 4 December 1764
From: Wharton, Thomas
To: Franklin, Benjamin


Much Esteemed friend Benjamin Franklin
Philada. December 4th 1764
I had the pleasure of writing thee on the 20th Ulto. (via Bristol) to which please to refer.
On the 28th Captn Friend left our Capes, with whom went Passengers—James Hamilton Esquire and his Nephew.
Yesterday, We had the great satisfaction of receiving a Letter from Colo. Bouquet, by an Express sent forward for Gena. Gage —the substance of which is, that, He had made a Peace with the Shawaness and Delawares, that in conformity to the Conditions of the Peace, They had already delivered up Two hundred Prisoners, and that in a few days One hundred more would be surrendered; that He had received a Number of their best Warriours as Hostages, from whence it’s hoped that the Peace will be lasting: the Army were returning, when the Express left them, from whence it’s evident that the last £55000 granted to his Majesty, by this Province has been of singular Service, altho’ obstructed by the the P——ry Governor in the manner it was.

We have for some days past been advertiz’d of an Answer to thy Remarks, shortly to be published; But whither it will be signed by the Parties, or not, cannot by Us, be as yet known; tho’ I am satisfied that J— D—— has been applied to for his Name, but his warmest Friends, insist He shall not place it there: I understand that the Cheif Points they answer to, are, first thy placing the Money in the Funds without an Act of Legislation; Secondly that as before last Election, thou never was sett up as a County Member of the Assembly so thou has not fairly stated the Matter; and therefore They Who to Us are well known both for want of Candour, and Common Honesty, will state it.
I mentioned in my last that John Potts was left out of the Commission, They have also left out Henry Pauling—it’s not unlikely that as his Actions as a Member of Assembly came to their Knowledge, so might his Story of the Black Snake, which doubt not thou recollect; And both may have contributed to this Rejection. I also mentioned that George Bryan and Alexander Hueston were named for Magistrates in the new Commissions But find on it’s being published yesterday, that A. Hueston is left out, and Wm. Humphreys placed in his stead, which no doubt will afford thee proper Reflection; It’s obvious to all here, which Way the stream is driving, And confirms to every thoughtfull Mind, the Necessity of thy Errand.
The more I have reflected on the State We are in, the clearer I am confirmed in my Judgement, of the absolute Necessity of the Measure; And for my own part, cannot help saying, that I think a Legislative Councill will one day or other be found, to be the greatest support of our Priviledges, as well as that of the Rights of the Crown. For when I consider the natural Increase of the P——ns, and the vast numbers yearly arriving among Us, I am induced to beleive, they will have the Rule and Direction of our Election’s; If, that should prove the Circumstance, nothing can contribute to our Freedom so much as a Legislative Councill; Who would no doubt receive their Appointement from London, And every Avenue would be well guarded on that side of the Water, so that those People would not have it in their power to fill both the Legislative and Executive Branches of Government. In Chester County they plac’d Wm. Moore as President of [the] Court, John Hannum the last on the Commission, And have left John Moreton interely out; Hannum seeing their Views refused to qualify, and the Party were, as I am informed, much perplexed to make a Quorum the first Day.
Since writing the above I have had the pleasure of seeing Colo. Bouquet’s Letter to Governour Penn, which is dated at the Forks of Muskingham November 15th 1764 And mention’s therein the following Circumstances—vizt.
First—that all the Prisoners should be delivered.
Secondly—That they should give him Fourteen Hostages, to remain in our hands as a security for the strict Performance of the first Article, And that They should committ no Hostilities against his Majestie’s Subjects.
Thirdly That they should send Deputies to Sir William Johnson to confirm the Peace.


The Hostages deliver’d were—of the Mingoes
- - - 2


  Delawares
- - -


  Shawanesse
- - - 6



The Mingoes, and Delawares delivered their Captives, And even the Children born in their Nations of English Women.
The Letter mentions that the [Mingoes] Shawnese were extreamly obstinate, And that He expected to have had a Brush with them, before a Peace; But that they then appeared very humble.
That the Troops of this Government had carried on the Service with the greatest Zeal and Chearfullness.
David Hall informed me, that He expected a Declaration of the Cessation of Hostilities would be published here, to morrow: And that He should have wrote thee hereof—But as I now undertook to do it.
Thy family are all Well, I have not to add but that I am with sincere respects thy Assurd Friend
Tho Wharton
 
Addressed: For / Benjamin Franklin / Esqr, / Agent for the Province of Pensilva: / In / London
